PUTNAM, Circuit Judge.
This "case was before the District Court on varying phases of pleadings arising out of the defense of the statute of limitations, with judgment for the defendants. The case was followed up by the plaintiff with much ingenuity and industry, but all the phases evoked by him were finally overruled by tho District Court in several opinions dealing with each of them. The questions presented before us are questions of special pleading, which are not likely to be involved as a precedent of any consequence, and the opinions as to which fully dealt with, and clearly disposed of, the changing conditions of the case. Nothing would be gained by the parties or the public by enlarging on what was done by the District Court. Therefore we merely approve what it did, without further elaboration. The judgment of the District Court is affirmed, and the defendants below recover their costs of appeal.